 In the Matter of- ACME PAPER Box CO.,INC., A CORPORATIONandIN-TERNATIONAL PRINTING PRESSMEN & ASSISTANTS'UNION OF NORTHAMERICA,AFFILIATED WITH THE A.F. OF L.Case No. R-1667.-Decided February 5, 1940Paper Box Industry-Investigation of Representatives:controversy concerningrepresentation of employees:refusal by employer to recognize the petitioningunion without proof that it represented a majority of employees;controversyconcerning appropriate unit: contention that separate departments should con-stitute separate units-UnitAppropriate for Collective Bargaining:all produc-tion and maintenance employees including foremen, but excluding executives,the superintendent,office employees,artists,salesmen,truckdrivers, and watch-men ; single unit includingbothdepartments-ElectionOrderedMr. Stephen M. Reynolds,for the Board.Mr. Henry Heineman,of Chicago, Ill., for the Company.Mr. Joseph B. Roche,of Chicago, Ill., for the Union.Miss Grace McEldowney,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 26, 1939, International Printing Pressmen and Assistants'Union of North America,' herein called the Union, filed with theRegional Director for the Thirteenth Region (Chicago, Illinois) a pe-tition alleging that a question affecting commerce had arisen concern-ing the representation of employees of Acme Paper Box Co., Inc.,2Chicago, Illinois, herein called the Company, and requesting an in-vestigation and certification of representatives pursuant to Section 9(c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On December 9, 1939, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rules'The record shows that this is the correct name of the labor organization,which is desig-nated in the Petition and Order Directing Investigation and Hearing as "InternationalPrinting Pressmen & Assistants' Union of No. America (A. F. L.)."Incorrectly designated as "Acme Paper Box Company" in the Petition and OrderDirecting Investigation and Hearing.20 N. L. R. B., No. 13.146 AC'ME' PAPER BOX iC'OM'PANY, IN (j.147and Regulations-Series 2, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.On December 15, 1939, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theUnion.Pursuant to the notice, a hearing was held on December.21,1939, at Chicago, Illinois, before Herbert Wenzel, the Trial Examinerduly designated by the Board.The Board, the Company, and theUnion were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.At the close of the hearing the Company moved to dismiss the peti-tion for lack of jurisdiction.The Trial Examiner reserved his rul-ing on this motion, and it is hereby denied.During the course ofthe. hearing the Trial Examiner made several rulings on motions andon objections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Pursuant to leave.granted by the Board, the Company filed a brief, which has beenconsidered by the Board.By stipulation dated December 29, 1939,.by and among counsel for the Company, the Union, and the Board,..:said, stipulation and a copy of the Order Directing Investigation and_Hearing were received in evidence.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAcme Paper Box Co., Inc., an Illinois corporation with its plant:.and place of business in Chicago; Illinois, is engaged in the manu-facture of folding and set..-up paper boxes and display cards.TheCompany employs between 175 and 245 persons, the peak of theseason coming in September, October, and November. It occupies..a five-story building with a three-story annex.The folding-box de-partment, including the printing section, is on the first floor, and .employs about 60 persons ; the set-up box department is on the secondand third floors and in the annex, and employs about 150 persons;the other two floors are used as a warehouse.The principal raw materials- used by the Company are board,wrapping , paper, glue, box papers, twine, and ink.Raw materials:in 1939 cost approximately $250,000, and two-thirds of such materials.,were derived 'from sources outside the State.During the first 11,months of 1939, the gross sales of the Company amounted to $577,529. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDSales to customers outside the State of Illinois during this periodamounted to $18,101.85, or approximately 3 per cent of the totalsales.II.THE ORGANIZATION INVOLVEDInternational Printing Pressmen and Assistants' Union of NorthAmerica is a labor organization affiliated with the American Feder-ation of Labor. It has jurisdiction over the so-called paper box,set-up box, corrugated paper box and fibre box workers, and admitsto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn July of 1939 the Union requested a conference with the Coin-pany for the purpose of collective bargaining as the representativeof employees of the Company.A conference was arranged at whichthe Company demanded proof that the Union represented a majorityof the employees in the plant.The Union was unwilling, however,to allow its membership cards to be checked against the Company'spay rolls.Other meetings then were held, at which the Companyoffered to recognize the Union as the representative of employeesof the folding-box department only, or to agree to separate electionsin the two departments.The Union refused both offers.The Unionthen filed a petition with the Board requesting an investigation andcertification of representatives.We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITThe Union contends that all hourly paid production employees oftheCompany, including foremen, but excluding executives, officeemployees and the superintendent, constitute a unit appropriate forthe purposes of collective bargaining.The Company contends thatthere should be two separate units, one for the set-up box departmentand one for the folding-box department. ACME PAPER BOX 'COM'PANY, INC.149It appears from the evidence, that at the inception of the Com-pany's business in 1923, and for some 12 years thereafter, the Com-pany operated only a set-up box plant. In 1934 or 1935 the folding-box department was added, and since that time, although it wouldbe possible to operate the two departments separately, they haveactually been combined for most administrative purposes.They arehoused on different floors of the same building, have a common officeand shipping room, and are managed by the same superintendent.In general the employees in the folding-box department are morehighly skilled and more highly paid than those in the set-up boxdepartment, but the wage for common labor is the same, and generalincreases in pay apply to both.A single pay roll is.maintained, andall employees are grouped together for Social Security and otherreports.While the machines and operations differ, there are oc-casional transfers of unskilled employees and some interchange of'work between the departments.The Union has negotiated contracts with several other box manu-facturers in Chicago, but it does not appear that any of these com-panies have set-up box departments.Although the majority of theUnion's members appear to be pressmen or pressmen's assistants,whose work resembles the operations of the folding-box industryrather than those of the set-up box industry, it has contracts in bothfields in other parts of the country: Since there is no other labor or-ganization contesting the appropriateness of the unit sought, andsince the two departments of the Company's plant operate as a singleenterprise, under common management, we find the Company's con-tention that there should be two units to be without merit.Weshall therefore include employees of both departments in a singleunit.At the hearing it was stipulated between counsel for the Unionand the Company that, irrespective of any other decision with respectto the proper unit, executives, the superintendent, office employees,artists, salesmen, truck drivers, and watchmen should be excluded,and all production and maintenance workers, including foremen,should be included within the unit or units deemed appropriate.We-see no reason to depart from the wishes of the parties in this respect.We find that all production and maintenance employees of the'Company, including foremen, but excluding executives, the super-intendent, office employees, artists, salesmen, truck drivers, andwatchmen, constitute a unit appropriate for the purposes of collec-tive bargaining and that such unit will insure to employees of theCompany the full benefit of their right to self-organization and tocollective bargaining and will otherwise effectuate the' policies ofthe Act.283031-41-vol. 20-11 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDVI.THE DETERMINATION OF REPRESENTATIVESThe Union claims to represent a majority of the employees in theappropriate unit, but does not seek certification without an election.Consequently, we find that the question concerning representationcan best be resolved by means of an election by secret ballot, and weshall direct the holding of such an election.The Company and the Union stipulated at the hearing that thepay roll to be used to determine eligibility to participate in the elec-tion should be the pay roll immediately preceding the Direction ofElection.Such stipulation accords with our usual practice.On the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of the Acme Paper Box Co., Inc., withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of the Na-tional Labor Relations Act.2.All production and maintenance employees of the Company,including foremen, but excluding executives, the superintendent,office employees, artists, salesmen, truck drivers, and watchmen, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Acme Paper Box Co., Inc., Chicago, Illinois, an election bysecret ballot shall be conducted as early as possible but not laterthan thirty (30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director for theThirteenth Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations, among all production and maintenance em-ployees of the Company, including foremen, who were employedduring the pay-roll period immediately preceding the date of thisDirection of Election, including employees who did not work during ACME' PAPER BOX 'COMPANY, INC.151such pay-roll period because they were ill or on vacation and em-ployees who were then or shall have since been temporarily laid off,but excluding executives, the superintendent, office employees, artists,salesmen, truck drivers, and watchmen, and any employees who shallhave. since quit or been discharged for cause, to determine whetheror not they desire to be represented by International Printing Press-men andAssistants'Union of North America, affiliated with theAmerican Federation of Labor, for the purpose of collectivebargaining., J 1,1J